Title: From Alexander Hamilton to James McHenry, 10 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York May 10th. 1799
          
          I am advised that the recruit— has actually begun in Maryland.
          I recommend that arms and accoutrements be without delay forwarded for the use of the recruits in the several Circles. It is important that they be provided as soon as they reach their Regimental rendezvouses, as well to excite and keep up the military spirit as for the purpose of early instruction.
          With great respect I have the honor to be Sir Yr. Obed Ser.
          The Secy of War
        